DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 12-15 and 21 have been considered but are moot because the new ground of rejection over Bays US  5782795 in view of Furlong et al. US 2015/0018711 in view of Adams et al. US 2005/0054972, in view of Yoon et al. US 2015/0282833.  Furlong et al. teaches a second irrigation supply channel for lubrication between the inner and outer members of the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bays US  5782795 in view of Furlong et al. US 2015/0018711 in view of Adams et al. US 2005/0054972, in view of Yoon et al. US 2015/0282833.
Regarding claims 1, 3, 5, 14-15 and 21, Bays discloses a debrider comprising: 
an outer member 12 comprising an outer member irrigation opening 49; 
a first irrigation supply channel 58 (within tubular member 46) located outside of the outer member 12 (figure 2, column 4, lines 45-46, tubular member 46 attached to outer member) and configured to supply first irrigation fluid in a distal direction (column 4, lines 55-60) through the outer 
an inner member 14 located inside of the outer member (column 3, lines 65-66), the inner member comprising a cutting portion 34 and an aspiration channel 26, the cutting portion comprising an inner member window 32 in communication with the aspiration channel 26 (column 4, lines 4-9), wherein the outer member 12 comprises an outer member window 24 through which the cutting portion of the inner member is exposed to shave tissue (figure 2, column3, lines 13; column 4, lines 2-4), 
 Bays fails to disclose a second irrigation supply channel configured to supply second irrigation fluid to the debrider, where the second irrigation supply channel is disposed between the first irrigation supply channel and the inner member.
Furlong et al. teaches a debrider comprising an outer member 460 and inner member 450 may rotate relative to one another to with a cutting member for cutting tissue (paragraph 0224), a second irrigation supply channel configured to supply second irrigation fluid (paragraph 0221; irrigation conduits supply fluid between elements 450 and 460) to help lubricate the area between the inner and outer members (paragraph 0221).

Adams et al. teaches a device for cutting tissue (abstract) comprising an outer member 18 and an inner member 22, an irrigation channel 30, the inner member comprising a cutting member 24, and the inner member comprising a separate irrigation opening 146 disposed at a distal tip of the inner member (figure 5) and in communication with the irrigation channel or irrigation opening (delivery of irrigation fluid into gap 150 from the irrigation channel 30 and into the aspiration channel 140, paragraph 0033), and in communication with aspiration channel 140 (figure 6, with opening 78 between the inner member irrigation opening 146 and the opening in communication with irrigation fluid before being aspirated) the aspiration channel 140 extending from inner member distal opening 146 (figure 5).  Examiner notes that Bays teaches irrigation openings of the outer member and irrigation channel being in alignment at a distal end and in communication with the aspiration channel for removing debris.  Adams et al. teaches irrigation openings of the distal end of the inner member to be in communication with the irrigation channel and aspiration channel.  It would have been obvious to combine the elements according to known methods to yield predictable results, and in combination each element would perform the same function as it does separately.  For example, the openings between the irrigation channel, outer member, and the inner member may be combined in alignment or communication at a distal end of the device and configured for first and 
Bays discloses the inlet opening 49 being aligned with the outlet opening 48, column 4, lines 55-57, the openings being in communication with the suction inlet and cutting chambers (column 4, lines 61-67) and it is disclosed that the opening 49 may be formed in any portion of the outer tubular member to be in communication with the cutting chamber, column 4, lines 61-63), but fails to explicitly disclose the distal irrigation port, the outer member irrigation opening and the inner member irrigation opening being located distal to the cutting portion of the inner member, or the outer member irrigation opening being located at a distal most end of the outer member.
Yoon teaches a debrider comprising having an outer member 1210 and an inner member 1212 having a cutting portion 1228 and a first irrigation channel 1260 outside the outer member (figure 12F), the irrigation opening being placed at a distal most tip of the device, and being distal to the cutting portion (figure 12F) and the cylindrical opening in the inner distal tip 1220 for providing moisture at the cutting area, the fluid and particles may then be collected with suction through to collection chamber away from the cutter (paragraphs 0093 and 0095).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bays with a second irrigation supply channel to supply fluid between the inner and outer members, as taught by Furlong et al. in order provide lubrication between the rotating inner and outer members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bays with an inner member comprising an irrigation opening separate from the window and generally aligned with the outer member opening, and being configured to receive fluid from the first and second irrigation supply and being in fluid communication with the aspiration channel, as taught in combination with Adams et al., as combining the prior art elements will yield predictable results including irrigation fluids being aligned or in 
Regarding claim 2, Bays discloses the distal irrigation port 48 is located at a distal end of the outer member (figure 2). 
Regarding claim 6, Bays in combination with Bays, Furlong et al., Adams, and Yoon disclose the inner member irrigation opening and the outer member irrigation opening are located distal of the outer member window (Bays teaches a window 32 on the cutter, figure 1, and an irrigation opening 48 and opening 49 at a distal end of the device, figure 2; Adams teaches the inner member irrigation opening 146 being at a distal end of the inner member 22 and cutter 24, figures 5 and 6; Yoon discloses the distal irrigation opening of channel 1260 being at a distal most end of the device, figure 12F). Examiner notes that combining the prior art elements of will yield predictable results, and each element will maintain the same function in combination or separately, for instance, inner member irrigation opening and the outer member irrigation opening are located distal of the outer member window. 

Regarding claim 13, Bays discloses a method of inserting a debrider according to claim 1 (as discussed above) into a surgical site (column 3, lines 53-62), and cutting tissue (column 3, lines 53-62) with the cutting portion of the inner member at the surgical site (column 4, lines 4-13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771